Opinion by
Beaver, J.,
This is an approach to the end of litigation which, for reasons not apparent, has dragged its slow length along for nearly thirteen years. About the same length of time passed between the granting of letters of administration and the filing of the account of the administrator. It is surely time that an end was made of it.
It is probable that, by an application of technical rules, the appeal might be quashed but we think it better, all things considered, to dispose of the case upon its merits, inasmuch as sufficient of the evidence is published to give us a clear understanding of the ease and its consideration inclines us to sustain the findings of fact of the court below. We are of the opinion that the evidence sustains all of the findings which result in the balance found by the court against the appellant of $636.27.
Inasmuch, however, as the account of the administrator has been nearly thirteen years in reaching final adjudication, we do not think it equitable to charge him interest during that period of litigation for which he does not seem to have been responsible. Allowing him five years in which to make the settlement, as was done by the court below, and charging him interest from that time until his account was filed, namely, from June 21, 1877-—-being five years after the date of the issuing of the letters of administration—until October 6,1890, when his account was filed, he would be chargeable with $507.43 of interest which, added to the balance found to be due, would make $1,143.70, instead of $1,514.18, as found by the court below. It is so ordered and, as thus modified, the decree of the court below is affirmed and the record remitted to the orphans’ court of McKean county to have distribution made accordingly; costs of this appeal to be paid by the appellant.